Exhibit 10.9

 

AMENDED AND RESTATED

TRADEWEB MARKETS INC.
PRSU PLAN

 

1.             Purpose of the Plan

 

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees and consultants of outstanding ability and to
motivate such key employees and consultants to exert their best efforts on
behalf of the Company and its Affiliates by providing incentives through the
granting of PRSUs. The Company expects that it will benefit from the added
interest which such key employees or consultants will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success. This
Plan was previously sponsored by the Company’s subsidiary, Tradeweb Markets LLC,
and sponsorship of the prior plan, as well as all awards thereunder, were
assumed by the Company in connection with its initial public offering.

 

2.             Definitions

 

The following capitalized terms used in the Plan or in a PRSU Agreement have the
respective meanings set forth in this Section:

 

(a)                                 Acquired Group Substitution Awards: Shall
have the meaning set forth in Section 5 hereof.

 

(b)                                 Affiliate: With respect to any Person, any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person, where “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through ownership of voting securities, contract or
otherwise.

 

(c)                                  Award: An award of PRSUs pursuant to this
Plan.

 

(d)                                 Board: The Company’s Board of Directors, or,
to the extent the Board of Directors delegates its authority hereunder to its
Compensation Committee, the Compensation Committee.

 

(e)                                  Cause: With respect to a Participant’s
termination of Employment, (a) if the Participant is at the time of termination
a party to an employment or retention agreement that defines such term, the
meaning given therein, and (b) in all other cases, any of the following that
remains uncured (if curable) for ten days after the Participant’s receipt of
written notice thereof from the Company: (i) the Participant has engaged in
dishonesty, gross negligence or willful misconduct, (ii) the Participant has
failed to attempt, in good faith, to substantially perform his duties with the
Company (other than as a result of his physical or mental incapacity), (iii) the
Participant has failed to attempt, in good faith, to follow the lawful written
direction of the Board or his supervisor or (iv) the Participant has been
convicted of, or has entered a

 

--------------------------------------------------------------------------------



 

plea of guilty or no contest to, a felony (other than as a result of vicarious
liability or a traffic infraction).

 

(f)                                   Change of Control: Shall mean the
occurrence of any of the following:

 

i.                                          An acquisition (other than directly
from the Company) of any voting securities of the Company (the “Voting
Securities”) by any Person following the Effective Time, immediately after which
such Person first acquires “Beneficial Ownership” (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of
fifty percent (50%) or more of the combined voting power of the Company’s
then-outstanding Voting Securities; provided, however, that in determining
whether a Change of Control has occurred pursuant to this Section 2(f), the
acquisition of Voting Securities in a Non-Control Acquisition (as hereinafter
defined) shall not constitute a Change of Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person the majority of the voting power, voting equity securities or equity
interest of which is owned, directly or indirectly, by the Company (for purposes
of this definition, a “Related Entity”), (ii) the Company or any Related Entity
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

 

ii.                                       The individuals who, as of the
Effective Time are members of the Board (the “Incumbent Board”), cease for any
reason to constitute at least a majority of the members of the Board; provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Plan, be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Proxy Contest;

 

iii.                                    The consummation of:

 

a.              A merger, consolidation or reorganization (x) with or into the
Company or (y) in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction. A “Non-Control Transaction”
shall mean a Merger in which:

 

2

--------------------------------------------------------------------------------



 

(A)       the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”), or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

(B)       the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

 

(C)       no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has Beneficial
Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;

 

b.              A complete liquidation or dissolution of the Company; or

 

c.               The sale or other disposition of all or substantially all of
the assets of the Company and its subsidiaries taken as a whole to any Person
(other than (x) a transfer to a Related Entity or (y) the distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership

 

3

--------------------------------------------------------------------------------



 

of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and, after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change of Control shall occur. For the avoidance of
doubt, a direct or indirect change of control or other sale or disposition of
securities of an entity that is a shareholder of the Company shall not
constitute a Change of Control.

 

(g)                                  Code: The Internal Revenue Code of 1986, as
amended, or any successor thereto.

 

(h)                                 Company: Tradeweb Markets Inc., a Delaware
corporation, and any successor thereto by merger, consolidation or otherwise.

 

(i)                                     Company Group: Collectively, the Company
and its subsidiaries and its or their respective successors and assigns.

 

(j)                                    Disability: (i) If the Participant is at
the time of termination of Employment a party to an employment or retention
agreement that defines such term, the meaning given therein, and (ii) in all
other cases, the Participant is unable to perform the essential functions of his
or her position with the Company as a result of a physical or mental illness or
incapacity for a continuous period of 180 days.

 

(k)                                 Effective Time: September 1, 2015.

 

(l)                                     Employment: As used herein shall be
deemed to refer to (i) a Participant’s employment if the Participant is an
employee of the Company Group or (ii) a Participant’s services as a consultant
if the Participant is a consultant to the Company Group.

 

(m)                             EPS Calculation Appendix: Refers to the EPS
Calculation Appendix established for such year in accordance with the procedure
described in Section 3.

 

(n)                                 Fair Market Value: The closing price at the
close of the primary trading session of the Shares on the trading day
immediately preceding the date of determination on the principal national
securities exchange on which the Shares are listed or admitted to trading as
officially quoted in the consolidated tape of transactions on such exchange or
such other source as the Board deems reliable for the applicable date, or if
there has been no such closing price of the Shares on such date, on the next
preceding date on which there was such a closing price.

 

4

--------------------------------------------------------------------------------



 

(o)                                 Participant: An employee or consultant who
is selected to participate in the Plan pursuant to Section 4.

 

(p)                                 Performance Modifier: A percentage range
established by the Board after consultation with the Company’s Chief Executive
Officer.

 

(q)                                 Person: Any individual, corporation, limited
liability company, limited or general partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or government, or any
agency or political subdivisions thereof.

 

(r)                                    Plan: This Amended and Restated Tradeweb
Markets Inc. PRSU Plan.

 

(s)                                   Plan Year: Each calendar year from 2015
through and including 2019.

 

(t)                                    PRSU: A performance-based restricted
share unit awarded pursuant to the terms of this Plan.

 

(u)                                 PRSU Agreement: The written document that
sets forth the terms of a particular PRSU.

 

(v)                                 Qualified Change of Control: A Change of
Control which also constitutes a change of control or ownership of the Company
for purposes of Code Section 409A.

 

(w)                               Retirement: Means a Participant’s voluntary
resignation upon six months’ notice to the Company for any reason after
attaining a combination of (i) age 55 with at least 10 years of credited service
or (ii) age 65 with at least 5 years of credited service.

 

(x)                                 Shares: Class A common stock of the Company.

 

(y)                                 Vesting Date: Shall have the meaning set
forth in Section 7(b) hereof.

 

(z)                                  Vesting Period: With respect to any Award
means the period between January 1 of the Plan Year in which an Award was
granted and the Vesting Date applicable to such Award.

 

(aa)                          Vested PRSU: A PRSU that has become vested in
accordance with the terms of Section 7(b).

 

3.             PRSU Pool and Performance Modifier

 

The maximum dollar value in respect of which PRSUs may be issued at any time
under the Plan is $503,000 (the “Available Pool”). For each Plan Year, the
Board, following consultation with the Company’s Chief Executive Officer, will
establish a new Performance Modifier calculation by amending the EPS Calculation
Appendix as it applies to such Plan Year.

 

5

--------------------------------------------------------------------------------



 

4.             Annual Grant Process

 

Grants relating to each Plan Year shall be communicated to all Participants
(other than newly hired Participants or Participants who receive new or
additional grants) on or as soon as reasonably practicable following February 15
of such Plan Year. Grants will be communicated to each Participant as an initial
target value and a number of PRSUs.

 

5.             Administration

 

Subject to the express limitations of the Plan, the Board shall have authority
in its discretion to determine the employees and consultants of the Company
Group to whom, and the time or times at which, Awards may be granted, the
initial target value of and the number of PRSUs subject to each Award, the time
or times at which an Award will become vested and any other terms or conditions
of an Award; provided, that, the Chief Executive Officer and President of the
Company shall, on an annual basis, provide the Board with a summary of all
Awards granted during the relevant calendar year (including the name of each
Participant and the initial target value and number of PRSUs granted to each
Participant during such calendar year). Subject to the foregoing, Awards may, in
the discretion of the Board, be granted under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Company or any
member of the Company Group or by a company acquired by the Company or with
which the Company combines (any such awards issued to employees of a company
acquired by the Company or with which the Company combines, “Acquired Group
Substitution Awards”). Except as provided herein, the Board is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Board may amend
the terms of any PRSU Agreement, provided, that, no such amendment shall be made
without the consent of the affected Participant, if such action would diminish
any of the rights of such Participant under such PRSU Agreement. The Board may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Board deems necessary or desirable. Any
decision of the Board made in good faith in the interpretation and
administration of the Plan, except as otherwise provided herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, without limitation, Participants
and their beneficiaries or successors). The Board shall have the full power and
authority to (1) establish the terms and conditions of any Award consistent with
the provisions of the Plan, (2) to waive any such terms and conditions at any
time (including, without limitation, accelerating or waiving any vesting
conditions), and (3) to determine whether the applicable terms and conditions of
any EPS Calculation Appendix have been satisfied and conclusively determine the
Performance Modifier applicable to Awards granted in any Plan Year in accordance
therewith.

 

6.             Limitations

 

No Awards may be granted under the Plan after the regularly scheduled grants in
respect of the 2019 Plan Year, but Awards theretofore granted may extend beyond
that date.

 

6

--------------------------------------------------------------------------------



 

7.             Terms and Conditions of PRSUs

 

Except as otherwise determined by the Board and as set forth in the applicable
PRSU Agreement, PRSUs granted under the Plan shall be subject to the foregoing
and the following terms and conditions:

 

(a)                                 Number of PRSUs Granted. The number of PRSUs
granted pursuant to any PRSU Agreement shall equal the initial target dollar
amount of a Participant’s Award, divided by the Fair Market Value on the date of
issuance, rounded to the nearest one thousandth of a PRSU.

 

(b)                                 Vesting. PRSUs will vest on January 1
following the end of the 3rd Plan Year in which the Award is outstanding (each a
“Vesting Date”). If a Participant’s Employment terminates before the Vesting
Date applicable to an Award, no amounts will be payable hereunder with respect
to such Award unless the Participant’s Employment was terminated by the Company
without Cause within 180 days before the relevant Vesting Date, or on account of
his or her death, Disability or Retirement, in which case the Participant will
be entitled to retain a pro rated number of PRSUs, which shall remain eligible
for payment in accordance with Section 7(d) below (including application of any
Performance Modifier). For purposes of the foregoing, the pro rated number of
PRSUs a Participant shall be entitled to retain shall be calculated by
multiplying the total number of PRSUs awarded by a fraction, the numerator of
which is the number of days worked since the beginning of the first Plan Year in
which the relevant Award was granted and the denominator of which is the total
number of days in the Vesting Period. Notwithstanding the foregoing, the CEO
(with the approval of the Board, not to be unreasonably withheld, delayed or
conditioned) shall have the authority to establish special vesting schedules for
individuals hired after February 15 of any Plan Year, which shall be set forth
in the Participant’s PRSU Agreement. (For the sake of clarity, however, the
Performance Modifier applicable to any such PRSUs shall be the Performance
Modifier applicable to PRSUs issued to other Participants in the same calendar
year.) If the vesting period under such Participant’s PRSU Agreement is two
(2) calendar years or less, then the Participant’s total payout pursuant to
Section 7(d) below shall be prorated based on a fraction the numerator of which
is the number of days between the date of grant and the relevant Vesting Date
and the denominator of which is the total number of days in the Vesting Period
applicable to other Awards made in respect of the same Plan Year.

 

(c)                                  Dividend Equivalent Rights. PRSUs will
accumulate dividend equivalent rights in respect of any dividends paid on Shares
(on a one Share to one PRSU basis) from January 1 of the Plan Year in which the
relevant Award was granted (or from the grant date for Participants hired after
February 15 of any Plan Year (or such later date as grants are made to existing
employees generally)) through the relevant Vesting Date. To the extent the PRSUs
that gave rise to any dividend equivalent right are forfeited in accordance with

 

7

--------------------------------------------------------------------------------



 

Section 7(b) above, those dividend equivalent rights will be forfeited. Dividend
equivalent rights accumulated under this Section 7(c) and not forfeited shall be
added to, and be paid at the same time as, payments in respect of the related
PRSUs pursuant to Section 7(d) below.

 

(d)                                 Payment. Each Award shall entitle the
Participant to receive a cash payment from the Company calculated by
(i) multiplying the number of Vested PRSUs subject to the Award by the
Performance Modifier associated with such Award and (ii) multiplying the result
in clause (i) by the Fair Market Value on the date of payment and (iii) adding
to the result in clause (ii) the product of any dividend equivalent rights
payable pursuant to Section 7(c) multiplied by the Performance Modifier
associated with such Award. Payments pursuant to this Section 7(d) shall be made
in the month of March following the end of the Vesting Period related to an
Award. In all cases, payments pursuant to this Section 7(d) shall be made in the
calendar year following the end of the Vesting Period.

 

(e)                                  Termination For Cause. Notwithstanding
anything herein, if a Participant’s Employment is terminated by the Company for
Cause at any time prior to the payment of an Award, the Participant shall
forfeit all right to payment with respect to such Award (including with respect
to Vested PRSUs).

 

8.             Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, except as
otherwise determined by the Board and set forth in the applicable PRSU
Agreement, the following provisions shall apply to all Awards granted under the
Plan:

 

(a)                                 Generally. In the event of any extraordinary
cash or share distribution, or share split, reverse split, reorganization,
reclassification, recapitalization, repurchase, issuance of warrants, rights or
debentures, merger, consolidation, spin-off, split-up, combination or exchange
of shares or other similar exchange, or any distribution to holders of shares or
any transaction similar to the foregoing, the Board, without liability to any
person, shall take such equitable actions as are appropriate in its reasonable
judgment to preserve the economic rights of affected Participants, whether by
adjusting the terms of an Award (including the Performance Modifier applicable
to such Award and the manner of calculation thereof), the Available Pool, the
underlying security to which an Award relates or by such other means as the
Board shall determine.

 

(b)                                 Change of Control. In the event of a Change
of Control, the Board shall either (A) take equitable actions to preserve the
economic rights of affected Participants as provided in Section 8(a) above
(which may include, if the Board determines it to be equitable, taking no
action—for example, in the case of a transaction in which the equity
capitalization and business of the Company is unaffected) or (B) provide that
(i) the Fair Market Value for

 

8

--------------------------------------------------------------------------------



 

purposes of determining the value of a PRSU shall be fixed at the per Share
consideration received in connection with such Change of Control, and (ii) the
Performance Modifier shall be (1) based on actual performance if the Change of
Control is within twelve (12) months of the Vesting Date, (2) based on the
Company’s average EPS over the preceding two years if the Change of Control is
between 12 and 24 months from the Vesting Date, or (3) 100% if the Change of
Control is more than 24 months from the Vesting Date, and, in the case of either
(A) or (B), payment with respect to Vested PRSUs shall continue to be made in
accordance with Section 7(d) above. For the sake of clarity, unless the Board
takes any action to the contrary in connection with a Change of Control, the
vesting conditions applicable to all outstanding Awards shall continue to apply,
subject to Section 8(d) below.

 

(c)                                  Qualified Change of Control. In the event
of a Qualified Change of Control, the Board may within the 30 days preceding or
the 12 months following such Qualified Change of Control, accelerate the vesting
of all outstanding Awards (including related dividend equivalent rights) and
make a cash payment in respect thereof to Participants within the 12 month
period following such action, all to the extent permitted by, and in accordance
with, the procedural requirements of Treas. Reg. § 1-409A-3(j)(4)(ix)(B). If
such Qualified Change of Control occurs more than 12 months prior to the end of
the Vesting Period applicable to an Award, the Performance Modifier applicable
to such Award shall be (1) based on the Company’s average EPS over the preceding
two years if the Change of Control is between 12 and 24 months from the Vesting
Date, or (2) 100% if the Change of Control is more than 24 months from the
Vesting Date. If such Qualified Change of Control occurs less than 12 months
prior to the end of the Vesting Period applicable to an Award, payment shall not
be made pursuant to this Section 8(c) until the Performance Modifier applicable
to such Award has been established (and the Board’s resolution to terminate the
Plan shall be made at such time as would permit payment pursuant to the
foregoing sentence to be made without violating Code Section 409A). In all
cases, the Fair Market Value for purposes of determining the value of a PRSU
that is liquidated in accordance with this Section 8(c) shall be per Share
consideration received in connection with such Change of Control.

 

(d)                                 Termination of Employment Following Change
of Control. If a Participant’s Employment is terminated without Cause within six
(6) months following a Change of Control, that Participant’s outstanding PRSUs
shall become Vested PRSUs and continue to be paid out in accordance with
Section 7(d); provided, however, that if the Change of Control constitutes a
Qualified Change of Control, payment shall, subject to the following sentence,
be made as soon as practicable after the Participant’s termination. In the case
of termination without Cause following a Qualified Change of Control, (i) if the
termination occurs more than six months before the end of the Vesting Period,
the Performance

 

9

--------------------------------------------------------------------------------



 

Modifier applicable to the Participant’s PRSUs shall be deemed to be 100%, and
(ii) if the termination occurs within six months of the end of the Vesting
Period, the Performance Modifier shall be determined based on the actual
performance of the Company, if it has been finally determined by March 15
following the year of the Qualified Change of Control, otherwise the Performance
Modifier applicable to the Participant’s PRSUs shall be deemed to be 100%.

 

9.             No Right to Employment or Awards; No Obligation for Uniformity

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate of the Company to continue the Employment of a
Participant and shall not lessen or affect the Company’s or such Affiliate’s
right to terminate the Employment of such Participant. No Participant or other
Person shall have any claim to be granted any Awards, and there is no obligation
for uniformity of treatment of Participants, or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Board’s determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

 

10.          Successors and Assigns

 

The rights and obligations under the Plan shall be binding on and inure to all
predecessors, successors and permitted assigns of the Company and any
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

11.          Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant other than
by will or by the laws of descent and distribution.

 

12.          Amendments or Termination

 

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made without the consent of a Participant, if such
action would diminish any of the rights of such Participant under any Awards
theretofore granted to such Participant under the Plan; provided, however, that
the Board may amend the Plan in such manner as it reasonably deems necessary to
comply with applicable law or to avoid the application of any tax penalty to any
Award.

 

13.          International Participants

 

With respect to Awards which may be subject to the laws of jurisdictions outside
the United States of America, the Board may, in its sole discretion, amend the
terms of the Plan or Awards with respect to such Participants in order to
conform such terms to the requirements of such local law.

 

10

--------------------------------------------------------------------------------



 

14.          Tax Withholding

 

All payments made pursuant to the Plan shall be subject to all applicable U.S.
federal, state and local and applicable non-U.S. tax, social security and
similar withholdings.

 

15.          Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws.

 

16.          Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Time.

 

11

--------------------------------------------------------------------------------



 

EPS Calculation Appendix

 

12

--------------------------------------------------------------------------------